Citation Nr: 1436544	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a breast disorder, to include breast cancer.

2.  Entitlement to service connection for fibrocystic changes in the breast.

3.  Entitlement to service connection for a bilateral lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the Veteran submitted additional evidence at the Travel Board hearing in March 2014.  In a March 2014 statement, the Veteran waived RO review of the evidence.  Therefore, the Board may proceed to adjudicate the appeal.

The issues of entitlement to service connection for a breast disorder, to include breast cancer, and a bilateral lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed fibrocystic changes in the breasts had its onset in service.



CONCLUSION OF LAW

1. The criteria for service connection for fibrocystic changes in the breasts have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As to the issue of entitlement to service connection for fibrocystic changes of the breasts, the claim has been granted.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Analysis

The Veteran asserts that she has a breast condition that is related to service.  At the March 2014 hearing, the Veteran testified that she first discovered a lump in her left breast while she was on active duty.  See Board Hearing Transcript at 11.  The Veteran is competent to report symptoms capable of lay observation such as a lump and the Board finds the Veteran's statement to be credible.

A November 1983 service treatment record notes that the Veteran requested a breast exam for a painful lump of the left breast noted prior to her last menstrual cycle that was now gone.  Examination showed a slight amount of diffuse induration in a portion of the left breast but there was no lesions to suggest neoplasm.  The examiner recommended routine periodic checks.  In a November 1985 report of medical history, the Veteran noted having had a tumor, growth, cyst or cancer.

Luke Air Force Base and private treatment records from the 1990s and 2000s indicate the Veteran had a diagnosis of fibrocystic breast disease.  An October 1991 letter noted that the Veteran had "severe fibrocystic disease" and bilateral cystic masses.  

In a September 2009 letter, Dr. J.R.K. stated that he believed a November 1985 service record indicating "yes" to tumor, growth or cyst, documents that abnormalities were first identified in the breast during the time of the Veteran's military service.

A February 2010 VA examination report reflects that the Veteran had fibroglandular changes in both breasts.  The VA examiner stated that he concurred with Dr. J.R.K.'s September 2009 statement that since the service record acknowledged that the patient had had a tumor, growth or cyst, this documents that abnormalities were first identified in the breast during the time of military service.  The VA examiner stated that "in my opinion the patient's fibrocystic changes in the breast were first identified while she was in service."  

Based on the evidence of record, the Board finds that the Veteran has fibrocystic changes in the breasts that are related to service.  The November 1983 service treatment record, medical records showing treatment for fibrocystic breast disease, the Veteran's testimony, the September 2009 letter and February 2010 VA examination report all indicate that the Veteran's has fibrocystic changes of the breast that were first identified while she was in service.  Giving the Veteran the benefit of the doubt, the Board finds that service connection for fibrocystic changes of the breast is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for fibrocystic changes of the breast is granted.



REMAND

In regard to the Veteran's claim for entitlement to service connection for breast cancer, the February 2010 VA examination report addressed whether the Veteran's breast cancer was caused by or a result of the fibrocystic changes in her breast reported while in the service.  As discussed above, the Board finds that service connection is warranted for fibrocystic changes of the breast.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  As the VA examination report did not address whether the Veteran's breast cancer was aggravated by fibrocystic changes in the breast, another VA opinion is necessary.  

The Veteran asserts that she is entitled to service connection for a bilateral lung condition, claimed as nodular densities and resection.  A February 1986 VA chest X-ray, completed one month following the Veteran's discharge from service, indicates there were small nodular densities that could be postgranulomatous in part.  A June 2005 private surgical pathology report indicates the Veteran had right and left benign pulmonary granuloma.  An August 2005 chest X-ray noted that there was mild bronchial wall thickening suggesting airways disease.  The Veteran asserts that she has a lung disorder due to her work in service in an old building.  The Veteran has not been afforded a VA examination.  As the Veteran has been diagnosed with problems relating to her lungs, and the February 1986 X-ray indicates there were small nodular densities within one month of her discharge from service, the evidence indicates she may have a lung disorder that is related to service.  Thus, the Board finds that a VA examination is necessary to adjudicate her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that although the Veteran's service treatment records have been associated with the file, the records do not include a copy of an enlistment examination report.  As the enlistment examination report is relevant to the Veteran's claim, an attempt should be made to obtain the record.  As the Veteran has also asserted that she worked in an unsafe building in service, VA should obtain her service personnel records.

Finally, the VA treatment records in the file only date to September 2009.  Consequently, the Board requests the appellant's complete VA treatment records from September 2009 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from September 2009 to present.  If no records are available, the claims folder must indicate this fact.

2.  Attempt to obtain the Veteran's enlistment examination report and/or report of medical history, if any.  If the records are not available, the claims folder must indicate this fact.

3.  Obtain the Veteran's service personnel records.  If no records are available, the claims folder must indicate this fact.

4.  Then, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all lung disorder(s) present.

(b)  Provide an opinion as to whether any lung disorder(s) identified is at least as likely as not (at least a 50 percent probability) caused or related to service.

The VA examiner should address the small nodular densities noted in the February 1986 VA X-ray report.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 through 3, forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer is related to service.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer was caused or aggravated by her service-connected fibrocystic changes of the breasts.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a breast disorder, to include breast cancer, and entitlement to service connection for a bilateral lung disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


